Citation Nr: 0943813	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  05-16 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for degenerative arthritis of the spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from April 1965 to November 
1967, and from September 1978 to August 1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board found that the Veteran had submitted new and 
material evidence to reopen the acquired psychiatric disorder 
claim and remanded both claims in January 2008 for further 
development and consideration. 

The issues have been recharacterized as indicated on the 
title page to comport to the evidence of record.


FINDINGS OF FACT

1.  The record includes medical diagnoses of panic disorder 
with agoraphobia and medical evidence of a nexus between the 
disability and the Veteran's service.

2.  In September 2002, the RO denied service connection for 
degenerative arthritis of the spine.  The Veteran was 
notified of that decision in a letter dated later that month, 
did not appeal, and that decision is now final.

3.  The evidence presented since September 2002 does not 
relate to an unestablished fact necessary to establish the 
claim, and does not, by itself or in connection with evidence 
previously assembled, raise a reasonable possibility of 
substantiating the claim of service connection for 
degenerative arthritis of the spine.




CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 20079); 38 C.F.R. 
§ 3.303 (2009).

2.  New and material evidence has not been received, and the 
claim for service connection for degenerative arthritis of 
the spine is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Acquired Psychiatric Disorder

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  To establish service connection for 
a disability, a claimant must submit: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).

The Veteran seeks service connection for an acquired 
psychiatric disorder.  She stated that she underwent basic 
training at Fort McClellan, Alabama, and was transferred to 
at Fort Myer, Virginia.  Shortly after being stationed in 
Fort Myer, she claims she accidentally witnessed two female 
servicewomen kissing.  She claims that, subsequently, several 
lesbian superiors would harass her and punish her for 
nonexistent transgressions.  In addition, she stated that a 
noninvolved servicewoman warned her that several of the 
lesbians were planning to kill her.  She believes that these 
inservice experiences caused her psychiatric disorder.  She 
said that she went absent without leave (AWOL) due to this 
harassment.  She also claims there was a CID investigation of 
this harassment, which she initiated.

The Veteran's service treatment records are negative for a 
diagnosis of an acquired psychiatric disorder.

A VA PTSD Clinical Team (PCT) consultation report dated in 
January 2005 noted that the Veteran's currently established 
diagnoses of panic disorder with agoraphobia appeared related 
to her inservice experiences.  A VA examination was conducted 
in June 2009.  After a review of the Veteran's claims file, 
the examiner opined that the Veteran's military experiences 
appeared to have caused her panic disorder with agoraphobia.  

As the record shows medical diagnoses of panic disorder with 
agoraphobia, and medical evidence of a nexus between the 
disability and the Veteran's inservice experience, service 
connection for panic disorder with agoraphobia is warranted.  
See 38 U.S.C.A. §§ 1110, 1131; Pond, supra.

The Veteran's service connection claim has been considered 
with respect to the duties to notify and assist.  Given the 
favorable outcome, no conceivable prejudice to the Veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).

II.  Degenerative Arthritis of the Spine  

A.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating clams for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2009).

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. 
Principi, 18 Vet. App. 183 (2002).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  

The RO provided the appellant with notice in January 2008, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
September 2009 supplemental statement of the case, following 
the provision of notice.  The appellant has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  
She was informed what constituted new evidence and what 
constituted material evidence.  She was advised of the reason 
for the previous denial.  This complies with the requirements 
set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  
Solicitation of a medical examination or opinion is not 
required in a claim to reopen until new and material evidence 
is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

B.  Analysis

A claim disallowed by the RO or the Board may not be reopened 
on the same factual basis.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100.  The Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of the RO's action regarding this issue.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  When 
a claim to reopen is presented, VA must first determine 
whether the evidence presented or secured since the last 
final disallowance of the claim is new and material.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Then, if new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim, but only after ensuring 
that VA's duty to assist has been fulfilled.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  For 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The September 2002 decision of the RO was the last prior 
final denial of the claim.  The Veteran was sent notice of 
the decision denying her claim on September 12, 2002.  The 
Veteran did not appeal within one year and the decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a).  
The claim was denied because there was no evidence that the 
Veteran's degenerative arthritis of the spine occurred in or 
was caused by service.  The RO considered service treatment 
records which noted that the Veteran complained of low back 
pain in 1979.  Lumbosacral spine X-rays were normal.  A 
diagnosis of sciatic pain syndrome with normal objective 
examination was given.  Post-service treatment records from 
Buffalo Medical Group dated in 1998 noted that the Veteran 
complained of chronic neck pain which the Veteran believed 
was related to her head tremors.  A December 1998 MRI of the 
cervical spine noted osteoarthritis and foraminal stenosis.  

On September 26, 2003, the Veteran requested to reopen her 
claim.  

Regarding petitions to reopen, as here, filed on or after 
August 29, 2001, "new" evidence means evidence not previously 
submitted to agency decision makers and "material" evidence 
as evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
Id.

Regarding the Veteran's assertions that her current 
degenerative arthritis of the spine was incurred in service, 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."  Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  

The Veteran has not submitted any new and material evidence 
and her claim for service connection for degenerative 
arthritis of the spine is not reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  Because the Veteran has not fulfilled 
her threshold burden of submitting new and material evidence 
to reopen her finally disallowed claim, the benefit-of-the-
doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).



ORDER

Service connection for panic disorder with agoraphobia is 
granted.  

The petition to reopen a previously denied claim of service 
connection for bilateral degenerative arthritis of the spine 
is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


